I concur in the affirmance of the appeal by the receiver.
As to the appeal of Mrs. Savage, my understanding of the record is that the reason for the finding of the trial court of no employment of Mrs. Savage, was solely because no resolution was entered employing her, or other formal, corporate act, in advance of her entering upon employment of long duration, and of very great benefit and value to the corporation. *Page 113 
As I recall the facts, she, with the knowledge, acquiescence, and approval of the stockholders and officers of the corporation, from September, 1921, until May 14, 1929, performed not only the work that had been done by two or three other women, but also very valuable services of more or less expert nature.
I do not understand the law to be that formal appointment by an officer or officers of a corporation, or formal employment by corporate resolution, are necessary in such case, any more than would be required by a private individual or firm.
To the extent that the evidence showed what her services were reasonably worth during all those years, in my opinion the judgment should be reversed, and she allowed to recover.
In that respect, I dissent from the prevailing opinion. *Page 114